Per curiam.
Petition for writ of prohibition by which the plaintiffs seek an order vacating and staying enforcement of a temporary injunction issued by the Superior Court on September 2, 1969 enjoining the plaintiffs herein and all public school teachers in the city of Manchester from engaging in or supporting a strike or work stoppage against the Manchester school system, from taking concerted action to strike against the system and ordering the officers and members of the executive board of the Manchester Education Association to instruct its members to report for work on Wednesday, September 3, 1969. A hearing on the merits of the city’s petition for injunction is to be held by the Superior Court on September 15, 1969.
“Prohibition is an extraordinary writ, the purpose of which *514is to prevent subordinate courts or other tribunals, officers or persons from usurping or exercising jurisdiction with which they are not vested. The grant of such a writ is within the discretion of this court and should be used with caution and forbearance and then only when the right to relief is clear.” Hillsborough v. Superior Court, 109 N. H. 333, 334. Without passing on the contentions of any of the parties to the controversy we hold that a writ of prohibition should not issue in this case.

Petition denied.

Griffith, J., did not sit.